DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 3/24/2020. An action on the merits follows. 
Claims 12-16 and 19-21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed.

Claim Objections
Claims 12-16 and 19-21 are objected to because of the following informalities: 
In claim 12, “both faces” should recite “both faces of the reinforcing element”.
Appropriate correction(s) is/are required. No new matter should be added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, the limitation “cutting along a pre-cut line” is vague and unclear because it is unclear how one can cut along a line that has already been cut (i.e. a precut line).
Claim 14 is rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 12, 15-16 and 19 are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP# 20160083146 of Han (henceforth Han).
Regarding claim 12, Han teaches a method for closing a flexible material package (Han: 100), said method comprising the following steps: 
a. positioning a reinforcing element (Han: 200), having a flat shape (Han: see fig. 4-5) that can be sealed on both faces (Han: see fig. 5), at an upper mouth (Han: upper end of 10 in fig. 2) of said package between a front wall (Han: 110) and a rear wall (Han: 120) of said package;
b. sealing a first area (Han: 300) close to the upper mouth of said package so as to block said reinforcing element and close the upper mouth of said package (Han: s50).
Regarding claim 15, as shown in claim 12, Han teaches a method for filling a package comprising the following steps: 
a) filling said package (Han: s80, fig. 5); 
b) closing said package, wherein said closing is performed with the method according to claim 12 (Han: see claim 12 above.).
Regarding claim 16, as shown in claim 12, Han teaches a method for forming a package comprising the following steps: 
a) forming said package (Han: s10-s40, fig. 5); 
b) filling said package (Han: s80); 
c) closing said package, wherein said closing is performed with the method according to claim 12 (Han: see claim 12 above).
Regarding claim 19, as shown in claim 12, Han teaches wherein: said step of sealing comprises welding (Han: para 0042).

Claims 12 and 20 are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated USP#5,083,413 of Bennett (henceforth Bennett).
Regarding claim 12, Bennett teaches a method for closing a flexible material package (Bennett: 10), said method comprising the following steps: 
a. positioning a reinforcing element (Bennett: 30), having a flat shape (Bennett: see fig. 1b) that can be sealed on both faces (Bennett: 30 is capable of being sealed on both sides), at an upper mouth (Bennett: upper end of 10 in fig. 1a) of said package between a front wall (Bennett: 12) and a rear wall (Bennett: 14) of said package;
b. sealing a first area (Bennett: 46) close to the upper mouth of said package so as to block said reinforcing element and close the upper mouth of said package (Bennett: c. 3, l. 42-58).
Regarding claim 20, as shown in claim 12, Bennett teaches wherein: said step a. of positioning is carried out so that said reinforcing element partially protrudes from said first sealed surface outside of the package (Bennett: see fig. 1a, reinforcing element 30 protrudes beyond the top of the package 10).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12-16, 19 and 21 are rejected under 35 U.S.C. 102(a(1/2)) as anticipated by USPGP# 20050053313 of Lucas et al. (henceforth Lucas) or, in the alternative, under 35 U.S.C. 103 as obvious over Lucas in view of Han.
Regarding claim 12, Lucas teaches a method for closing a flexible material package (Lucas: 10), said method comprising the following steps: 
a. positioning a reinforcing element (Lucas: 36), having a flat shape (Bennett: see fig. 1) that can be sealed on both faces (Lucas: 36 is capable of being sealed on both sides), at an upper mouth (Lucas: lower end of 10 in fig. 1) of said package between a front wall (Lucas: 22) and a rear wall (Lucas: 24) of said package (Lucas: see annotated fig. 4);
b. sealing a first area (Lucas: 28, 44) close to the upper mouth of said package so as to block said reinforcing element and close the upper mouth of said package (Lucas: para 0032-0034).

    PNG
    media_image1.png
    164
    489
    media_image1.png
    Greyscale

In the alternative, Lucas is silent on the reinforcing element being sealed on both faces a at an upper mouth of said package between a front wall and a rear wall of said package.  
Han teaches a similar method for closing a flexible material package (Han: 100), said method comprising the following steps: a. positioning a reinforcing element (Han: 200), having a flat shape (Han: see fig. 4-5) that can be sealed on both faces (Han: see fig. 5), at an upper mouth (Han: upper end of 10 in fig. 2) of said package between a front wall (Han: 110) and a rear wall (Han: 120) of said package; b. sealing a first area (Han: 300) close to the upper mouth of said package so as to block said reinforcing element and close the upper mouth of said package (Han: s50).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the placement of the reinforcing element by placing it between the front and rear wall of the package as taught by Han in order allow a more secure attachment of the reinforcing element  to the package, thus reducing the chance of destruction of the handle on the package. Furthermore, since both Lucas and Han teach methods of attaching a reinforcing element in the area of the handle, it would have been obvious to one skilled in the art to substitute one method (reinforcing element being on one side the package walls of Lucas) for the other (reinforcing element being in between the package walls of Han) to achieve the predictable result of reliably attaching the reinforcing element to the handle area of the package. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 13, as shown in claim 12, Lucas, (or in the alternative Lucas in view of Han) teaches c. cutting along a pre-cut line (Lucas: para 0035, 0041) so as to provide a facilitated opening for forming a handle (Lucas: 16) of said package, wherein said pre-cut line is at least partially positioned vertically below said reinforcing element (Lucas: please note that the Examiner has interpreted the handle 16 (opposite end of the package relative to the reinforcing element 36) as the handle) 
Regarding claim 14, as shown in claim 13, Lucas, (or in the alternative Lucas in view of Han) teaches d. sealing a second area (Lucas: 26, 42) close to said first sealed area (Lucas: please note that “close” has been broadly interpreted as being on the same package), wherein said pre-cut line is positioned within said second sealed area (Lucas: see fig. 1, please note that the Examiner has interpreted the handle 16 (opposite end of the package relative to the reinforcing element 36) as the handle).
 Regarding claim 15, as shown in claim 12, Lucas, (or in the alternative Lucas in view of Han) teaches a method for filling a package comprising the following steps: 
a) filling said package (Lucas: 314 fig. 9, para 0042); 
b) closing said package, wherein said closing is performed with the method according to claim 12 (Lucas: 316 fig. 9, para 0042-0043, see also claim 12 above).
Regarding claim 16, as shown in claim 12, Lucas, (or in the alternative Lucas in view of Han) teaches a method for forming a package comprising the following steps: 
a) forming said package (Lucas: 312 fig. 9, para 0040-0041); 
b) filling said package (Lucas: 314 fig. 9, para 0042); 
c) closing said package, wherein said closing is performed with the method according to claim 12 (Lucas: 316 fig. 9, para 0042-0043, see also claim 12 above).
Regarding claim 19, as shown in claim 12, Lucas, (or in the alternative Lucas in view of Han) teaches wherein: said step of sealing comprises welding (Lucas: para 0044).
Regarding claim 21, as shown in claim 12, Lucas, (or in the alternative Lucas in view of Han) teaches a method for forming a package comprising the following steps, performed in the order in which they are listed: 
a) forming said package (Lucas: 312 fig. 9, para 0040-0041); 
b) filling said package (Lucas: 314 fig. 9, para 0042); 
c) closing said package, wherein said closing is performed with the method according to claim 12 (Lucas: 316 fig. 9, para 0042-0043, see also claim 12 above).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Han in view of USPGP# 20050053313 of Lucas et al. (henceforth Lucas).
Regarding claim 13 and 14, as shown in claim 12, Han is silent on c. cutting along a pre-cut line so as to provide a facilitated opening for forming a handle of said package, wherein said pre-cut line is at least partially positioned vertically below said reinforcing element and d. sealing a second area close to said first sealed area, wherein said pre-cut line is positioned within said second sealed area.
However, Lucas teaches a similar method of closing a package (Lucas: 10),  a. positioning a reinforcing element (Lucas: 34), having a flat shape (Lucas: see fig. 1) at an upper mouth (Lucas: upper end of 10 in fig. 1) of said package; b. sealing a first area (Lucas: 26, 42) close to the upper mouth of said package so as to block said reinforcing element and close the upper mouth of said package (Lucas: para 0032-0034) c. cutting along a pre-cut line (Lucas: para 0035, 0041) so as to provide a facilitated opening for forming a handle (Lucas: 18) of said package, wherein said pre-cut line is at least partially positioned vertically below said reinforcing element (Lucas: please note that the Examiner has interpreted the bottom handle 18 (opposite end of the package relative to the reinforcing element 34) as the handle) d. sealing a second area (Lucas: 28, 44) close to said first sealed area, wherein said pre-cut line is positioned within said second sealed area (Lucas: see fig. 1, please note that the Examiner has interpreted the bottom handle 18 (opposite end of the package relative to the reinforcing element 34) as the handle).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of closing a package with the addition of a second handle on the opposite end of the package as taught by Lucas in order to allow the package to be more easily held in two hands during transport of heavier items (Lucas: para 0003-0004). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/Examiner, Art Unit 3731                                                                                                                                                                                                        
/GLORIA R WEEKS/Primary Examiner, Art Unit 3731